Citation Nr: 0940373	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-40 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for poliomyelitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served in the Air National Guard from November 
1953 to July 1955, and had active duty for training from July 
11, 1954 to July 25, 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied service connection for 
poliomyelitis.

The Veteran testified at an April 2007 Travel Board hearing.  
The matter was subsequently remanded by the Board for 
additional development in September 2007.  That development 
has been completed, and the matter is once again before the 
Board for appellate review.


FINDINGS OF FACT

The Veteran's poliomyelitis has been shown to be 
etiologically related to a period of active duty for 
training.


CONCLUSION OF LAW

Poliomyelitis was incurred in a period of active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6(a), (d), 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

B.  Law and Analysis

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Active 
military, naval, or air service includes any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, or any period of inactive 
duty training (IADT) during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 
2002); 38 C.F.R. § 3.6(a), (d) (2009).  ADT includes full-
time duty performed for training purposes by members of the 
Reserves and National Guard of any state.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2009).  
Presumptive periods do not apply to ADT or IADT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
ADT, or from an injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 
2002).

The record indicates that the Veteran's Air National Guard 
treatment records are unavailable due to a fire.  However, a 
letter from the Unit Historian and Air National Guard records 
show that the Veteran served on ADT from July 11, 1954 to 
July 25, 1954.  Additional records show the Veteran was 
discharged from the Air National Guard for a physical 
disability in July 1955.

Private treatment records dated November 1954 show the 
Veteran first manifested a backache and left leg pain on 
September 1, 1954.  He was admitted to the hospital where 
additional testing confirmed poliomyelitis.  He was 
prescribed a long leg brace and, later on, a wheelchair.

The Veteran submitted statements from both his sister and a 
service comrade.  The Veteran's comrade confirmed that the 
Veteran was on a two-week training exercise between July 11 
and July 25, 1954, and stated that the Veteran was diagnosed 
with polio in September 1954.  The Veteran's sister stated 
that upon his return from the two-week training, the Veteran 
was progressively tired and listless, and at one point 
collapsed on the front steps of their home.  She stated her 
opinion that the Veteran contracted polio during his two-week 
training.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  In this case, the 
Veteran's sister is competent to describe the Veteran's 
listlessness and his collapse on the steps of their home 
during the period immediately following his return from 
training.  However, she is not competent to render an opinion 
as to the medical etiology of his disorder, absent evidence 
showing that she has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

The Veteran also submitted several internet articles with 
information regarding poliomyelitis.  The Court has 
consistently held that medical statement and/or treatise 
evidence that was too generic and inconclusive as to the 
specific facts in a case was insufficient to establish causal 
link.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); 
Wallin v. West, 11 Vet. App. 509, 514 (1998); Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  These articles do not 
discuss the Veteran's specific medical history and as such 
they are not reflective of the specific facts of the case.

The Veteran submitted a private medical opinion from Dr. 
L.J.L, dated December 2005.  He stated that it was more 
likely than not that the Veteran acquired his poliomyelitis 
during active duty from July 7 to July 25, 1954.  He based 
this opinion on the fact that the Veteran was hospitalized 
and diagnosed with polio in September 1954, shortly after his 
training.

The Veteran testified before the undersigned at a Travel 
Board hearing in August 2007.  He reported first feeling ill 
during active duty.  He reported feeling weakness in his 
legs, neck and shoulders.  He stated that he had no problems 
prior to active duty for training.  Despite his symptoms, he 
waited about a month before seeking any medical attention.  
The Veteran also noted that he reported a full history of his 
disability to Dr. L.J.L. at the time the doctor rendered his 
opinion.  Dr. L.J.L. was the surgeon who performed the 
amputation of the Veteran's leg.

The Veteran was afforded a VA examination in August 2009.  
The claims file was reviewed by the examiner.  She noted the 
onset of poliomyelitis in September 1954.  The Veteran 
reported feeling very sick prior to seeing the doctor.  The 
Veteran also reported a history of multiple surgeries on the 
left lower extremity, culminating in an above-the-knee 
amputation in March 1990.  This was the result of polio-
related circulatory problems.  He was subsequently fitted 
with a prosthetic.  Based on the Veteran's history and 
physical examination, the examiner diagnosed the Veteran with 
postpolio syndrome.  She cited the Center for Disease Control 
in noting that the incubation period for poliomyelitis is 
commonly between 6 and 20 days, with a general range between 
3 and 35 days.  Given this range, and the Veteran's 
statements that he was sick prior to being diagnosed, the 
examiner opined that it was at least as likely as not that 
the Veteran's postpolio syndrome and/or poliomyelitis is 
related to his time in service.

Based on the evidence of record, the Board finds that service 
connection for poliomyelitis, or the residuals thereof, is 
warranted.  The Veteran was diagnosed with polio shortly 
after ADT, and he has a current diagnosis of postpolio 
syndrome.  The Veteran's sister reported that he had 
listlessness after returning from training, and even 
collapsed at one point.  Two medical opinions relate the 
Veteran's disability to his active service.  The Board notes 
that the private opinion submitted by the Veteran contains a 
rather limited rationale to support the conclusion reached.  
However, the VA examiner, after review of the claims file and 
physical examination of the Veteran, concluded that postpolio 
syndrome was at least as likely as not related to service, 
and supported her opinion with sufficient rationale.  
Although there is no specific evidence of a disease or 
disability noted during service, the overall weight of the 
evidence supports the conclusion that poliomyelitis, 
diagnosed after active service, was incurred in such active 
service.  Therefore, service connection is granted.


ORDER

Service connection for poliomyelitis is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


